


110 HR 6399 IH: Medicare Card Security Act of

U.S. House of Representatives
2008-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6399
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2008
			Mr. Hodes introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend title II of the Social Security Act to prohibit
		  the display of Social Security account numbers on Medicare
		  cards.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Card Security Act of
			 2008.
		2.Prohibition of the
			 display of social security account numbers on Medicare cards
			(a)In
			 generalSection 205(c)(2)(C) of the Social Security Act (42
			 U.S.C. 405(c)(2)(C)) is amended by adding at the end the following new
			 clause:
				
					(x)The Commissioner of Social Security and the
				Secretary of Health and Human Services jointly shall establish cost-effective
				procedures to ensure that a social security account number (or any derivative
				thereof) is not displayed on the Medicare card issued to an individual who is
				entitled to benefits under part A of title XVIII or enrolled under part B of
				title
				XVIII.
					.
			(b)FundingNotwithstanding
			 any other provision of law, of the amounts appropriated for administrative
			 expenses of the Department of Health and Human Services for fiscal years
			 beginning with fiscal year 2008, such sums as are necessary to carry out the
			 amendment made by subsection (a) shall be available from such amounts for such
			 purpose.
			(c)Effective
			 dateThe amendment made by subsection (a) shall apply with
			 respect to Medicare cards issued on and after the date that is 1 year after the
			 date of the enactment of this Act.
			
